United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-3105
                                   ___________


United States of America,               *
                                        *
           Appellee,                    *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of Minnesota.
Curtis James Jones,                     *
                                        *
           Appellant.                   *

                                   ___________

                      Submitted:    February 12, 1997

                          Filed:   April 1, 1997
                                   ___________

Before MAGILL, BEAM, and LOKEN, Circuit Judges.
                               ___________


MAGILL, Circuit Judge.


     Curtis James Jones appeals his jury conviction of attempting to
distribute approximately 108.6 grams of crack cocaine, in violation of 21
U.S.C. §§ 841(a), 846 (1994).      On appeal, Jones challenges the sufficiency
of the evidence for his conviction and claims that the district court1
abused its discretion by admitting evidence of other drug crimes committed
by Jones in 1995.   We affirm.




     1
      The Honorable Michael J. Davis, United States District Judge
for the District of Minnesota.
                                     I.


     Jones's arrest was the result of a police sting operation set up with
the help of another arrestee, Gregory Hopkins.   Hopkins had been arrested
on January 15, 1996, after attempting to sell six ounces of crack cocaine
to an undercover police officer.    A few days later, on January 20, 1996,
while cooperating with the police, Hopkins promised to arrange a drug
transaction with a person known as "Too Tall," who was later identified as
Jones.   Hopkins claimed, and later testified in court, that during 1995 he
had purchased from Jones between two and five ounces of crack cocaine on
each of fifteen to twenty separate occasions.


     That same day, Hopkins contacted Jones and arranged to buy four
ounces of crack cocaine for $1200 an ounce.   Later that afternoon, Hopkins
paged Jones, and left his home phone number.     Not long thereafter, Jones
returned Hopkins’s call.   Hopkins just said, “I'm ready,” to which Jones
replied, “Here I come.”


     The police gave Hopkins $4000 in “show money.”       The police wired
Hopkins and arranged a verbal as well as a visual signal for the police to
arrest Jones: when Hopkins had completed the transaction, he was to say
that the rest of the money was in his shoe and then lower his jacket hood.



     Jones arrived at the arranged meeting place in his car.        Hopkins
joined Jones in Jones's car.   During the transaction, the wire failed, so
the police arrested Jones only after seeing the prearranged visual signal.


     At the time of the arrest, there were two capsules containing crack
cocaine and $4000 in cash between the driver’s seat occupied




                                    -2-
by Jones and the passenger’s seat occupied by Hopkins.        The pager taken
from Jones had Hopkins’s phone number recorded three times in the pager’s
memory.


     Hopkins testified at Jones’s trial that he had bought crack cocaine
from Jones in the car.     The $4000 in cash and the two capsules of crack
cocaine were introduced into evidence as well.     Also introduced at trial
was evidence seized in August 1995, approximately five months before the
January 1996 arrest of Jones, pursuant to a search warrant authorizing the
search of Jones’s residence.   Executed while Jones was present, the results
of that search included $10,433 in cash, a portable O’haus scale, and
approximately 13.5 grams of crack cocaine concealed inside the underwear
Jones was wearing.


                                     II.


     When reviewing a challenge to the sufficiency of the evidence, we
consider the evidence in the light most favorable to the verdict and make
all reasonable inferences from the evidence that support the verdict.     See
United States v. Melina, 101 F.3d 567, 573 (8th Cir. 1996).    We will uphold
the verdict if “there is an interpretation of the evidence that would allow
a reasonable jury to conclude guilt beyond a reasonable doubt.”        United
States v. Uder, 98 F.3d 1039, 1045 (8th Cir. 1996).   Finally, “[d]ecisions
regarding the credibility of witnesses are to be resolved in favor of the
jury's verdict.”     Id.


     Jones's sole challenge to the sufficiency of the evidence is that
Hopkins was not a credible witness because he was an admitted crack cocaine
dealer and gang member and because he had an incentive to lie so that he
could reduce his sentence.     Because it




                                     -3-
properly falls to the jury to determine witness credibility, see id.,
Jones's argument is not convincing.         Furthermore, we have already outlined
other    evidence   besides    Hopkins's      testimony    that   supports   Jones’s
conviction.     Thus, viewed in the light most favorable to the guilty
verdict, the evidence presented at trial established that Jones is guilty
of attempting to distribute 108.6 grams of crack cocaine.


                                           III.


        Jones argues that the district court abused its discretion when it
admitted     evidence   of   his   prior    criminal   wrongdoing,   including   (1)
Hopkins's testimony of his prior illicit dealings with Jones and (2)
testimony regarding the August 1995 search warrant.


        The decision whether to admit evidence at trial lies within the sound
discretion of the district court, and we will not reverse absent a showing
of abuse of discretion.       See United States v. Delpit, 94 F.3d 1134, 1146
(8th Cir. 1996).     Evidence of other crimes and wrongdoings besides those
for which a defendant is being tried may be admitted at trial to prove
“motive, opportunity, intent, preparation, plan, knowledge, identity, or
absence of mistake or accident . . . .”           Fed. R. Evid. 404(b).   This Court
has held that such evidence is admissible when a defendant places his
state of mind and intent at issue.           See United States v. Thomas, 58 F.3d
1318, 1321 (8th Cir. 1995).


        At trial, Jones specifically put his knowledge and intent at issue.
See Trial Tr. at 234.         Because Jones put his knowledge and intent at
issue, the trial court did not abuse its discretion by




                                           -4-
admitting Hopkins's testimony about his prior dealings with Jones and the
testimony about the August 1995 search warrant.


    Jones further argues that Hopkins's testimony was not proven by a
preponderance of the evidence, a prerequisite for testimony of prior
wrongdoing to be admitted under Rule 404(b).        See United States v.
Shoffner, 71 F.3d 1429, 1432 (8th Cir. 1995).     This challenge is merely
a recycling of Jones’s challenge to Hopkins's credibility as a witness,
which we have already discussed and rejected.


                                  IV.


    For the foregoing reasons, we affirm.


    A true copy.


          Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -5-